BY THE COURT.
That the sum, or value of the object in controversy, should amount to 500 dollars, was deemed by the legislature a reasonable limit to the jurisdiction- *869or this court; but the law has itself, likewise, provided the remedy against any transgression of that limitation, by declaring that the plaintiff, who recovers less, may be adjudged to pay costs. The very force of the expression vests a jurisdiction; since it would be impossible to adjudge that the plaintiff should pay costs, without taking cognizance of the cause. But whatever distinction might be made in other respects, between suits instituted to recover a sum certain, and suits brought to recover damages for a tort, certain it is, that in the latter cases there can be no rule to ascer-. tain the jurisdiction of the court, but the value laid in the declaration. If the finding of the jury was the criterion, then the jurisdiction of the court would depend entirely on the verdict; and if a verdict in favor of the plaintiff, for less than 500 dollars, would defeat the jurisdiction, a verdict against him must unquestionably be equally fatal. We think, therefore, that the amount of the plaintiff’s claim must be considered as the matter in dispute; and that upon ' a fair comparison and construction of the 11th and 20th sections of the judicial act, the mere finding of a jury, or of referees, upon the question of damages, cannot affect the jurisdiction of the court. 2 Buie discharged.

 The following authorities were cited by Peters, District Judge: Debt, detinue, &c. will not lie for a debt under 40 shillings, 2 Inst. 311, 312; Comyn, Dig.; yet. the smallness of the sum must appear on the face of the declaration, 3 Burrows, 1592; Barnes, Notes Cas. 497; and though reduced by a set-off, it will not affect the jurisdiction of the court, 3 Wils. 48; Comyn, Dig. 590.